Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because. The abstract include the phrase “are disclosed”. This is implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 28-31 are rejected under 35 USC § 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per ser in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Regarding claims 21 and 33, the claim recites the limitation of  determining which one of the turnstiles the first mobile computing device is closest to by determining a distance of the mobile computing device from at least two turnstiles and using a triangulation calculation based on the distance of the mobile computing device from the at least two turnstiles and a distance between the least two turnstiles. The examiner is unable to determine if the turnstile(s) used in the triangulation calculation is the turnstile that is potentially closest to the mobile computing device. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17,19,22-25,27-32,34-35 is/are rejected under 35 U.S.C. 102(a)(1)] as being anticipated by Robertson US Patent Application Publication 20180033226.

           Regarding claim 16, Robertson teaches a proximity detection and authentication method comprising:
one or more turnstiles (paragraph 035) using a non-secure ranging process to detect a proximity of one or more mobile computing devices carried by respective users (paragraph 057);
one of said turnstiles, on making a proximity determination in respect of a first of said mobile computing devices, commencing a secure authentication process to authenticate a user carrying the first mobile computing device (paragraph 057-058,064); and in response to a determination that the user carrying the first mobile computing device has been authenticated, allowing the user carrying the first mobile computing device to pass through the turnstile (paragraph 025, 059).
           Regarding claim 17, Robertson teaches making a proximity determination in respect of a first of said mobile computing devices comprises determining that the first mobile computing device is within a threshold distance from the turnstile (turnstile is used to control access, paragraph 035, 057-058).
           Regarding claim 19, Robertson teaches determining which one of the turnstiles the first mobile computing device is closest to; and the turnstile that the first mobile computing device is closest to (paragraph 035,099):
 filed commencing said secure authentication process to authenticate the user carrying the first mobile computing device; and allowing the user carrying the first mobile computing device to pass through the turnstile that the first mobile computing device is closest to in response to said determination that the user carrying the first mobile computing device has been authenticated (paragraph 025, 059,0100).
	Regarding claim 22, Robertson teaches commencing said secure authentication process to authenticate a user carrying the first mobile computing device based on: said proximity determination; and a public ID included in one or more packets received from the first mobile computing device (public ID is defined by the applicant as the ID transmitted by the mobile computing device, paragraph 040,046).
         Regarding claim 23, Robertson teaches checking a database of public IDs for the public ID included in the one or more packets received from the first mobile computing device; and commencing said secure authentication process in response to a determination that the public ID included in the one or more packets received from the first mobile computing device is present in the database of public IDs (the server uses the database to authenticate the credential received from the user, paragraph 053)
 
          Regarding claim 24, Robertson teaches ceasing the non-secure ranging process between the turnstiles and the first mobile computing device on commencement of the secure authentication process to authenticate the user carrying the first mobile computing device (the ranging for determining the proximity is completed before authentication process start, paragraph 057-058). 
           Regarding claim 25, Robertson teaches the secure authentication process uses a session key to create a Security token service session for the turnstile and the mobile computing device, wherein the session key is unique to the mobile computing device (paragraph 064).
           Regarding claim 27, Robertson teaches the secure authentication process uses NFC communication (paragraph 073).
        Regarding claim 28, Robertson teaches a carrier medium comprising computer program comprising program instructions executable on a processor for performing a proximity detection and authentication method (paragraph 057) comprising:
one or more turnstiles using a non-secure ranging process to detect a proximity of one or more mobile computing devices carried by respective users (paragraph 057-058,064);
one of said turnstiles, on making a proximity determination in respect of a first of said mobile computing devices, commencing a secure authentication process to authenticate a user carrying the first mobile computing device (paragraph 057-058,064); and in response to a determination that the user carrying the first mobile computing device has been authenticated, allowing the user carrying the first mobile computing device to pass through the turnstile . (paragraph 025, 059).
           Regarding claim 29, Robertson teaches determining which one of the turnstiles the first mobile computing device is closest to; and the turnstile that the first mobile computing device is closest to (paragraph 035,099):
 filed commencing said secure authentication process to authenticate the user carrying the first mobile computing device; and allowing the user carrying the first mobile computing device to pass through the turnstile that the first mobile computing device is closest to in response to said determination that the user carrying the first mobile computing device has been authenticated (paragraph 025, 059,0100).
         Regarding claim 30, Robertson teaches commencing said secure authentication process to authenticate a user carrying the first mobile computing device based on: said proximity determination; and a public ID included in one or more packets received from the first mobile computing device (public ID is defined by the applicant as the ID transmitted by the mobile computing device, paragraph 040,046).
         Regarding claim 31, Robertson teaches checking a database of public IDs for the public ID included in the one or more packets received from the first mobile computing device; and commencing said secure authentication process in response to a determination that the public ID included in the one or more packets received from the first mobile computing device is present in the database of public IDs (the server uses the database to authenticate the credential received from the user, paragraph 053)
          Regarding claim 32, Robertson teaches a proximity detection and authentication system comprising one or more turnstiles  (paragraph 035) operable to:  use a non-secure ranging process to detect a proximity of one or more mobile computing devices carried by respective users (paragraph 057); on making a proximity determination in respect of a first of said mobile computing devices, commence a secure authentication process to authenticate a user carrying the first mobile computing device (paragraph 057-058,064); and in response to a determination that the user carrying the first mobile computing device has been authenticated, allow the user carrying the first mobile computing device to pass through the turnstile (paragraph 025, 059).
         Regarding claim 34, Robertson teaches the system is operable to commence said secure authentication process to authenticate a user carrying the first mobile computing device based on: said proximity determination (the ranging for determining the proximity is completed before authentication process start, paragraph 057-058); and a public ID included in one or more packets received from the first mobile computing device (public ID is define by the applicant as the ID transmitted by the mobile computing device, paragraph 040,046).
         Regarding claim 35, Robertson teaches checking a database of public IDs for the public ID included in the one or more packets received from the first mobile computing device; and commencing said secure authentication process in response to a determination that the public ID included in the one or more packets received from the first mobile computing device is present in the database of public IDs (the server uses the database to authenticate the credential received from the user, paragraph 053)





.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson US Patent Application Publication 20180033226 in view of Do et al. US Patent Application Publication 20090325593. 
Regarding claim 18, Robertson is not explicit in teaching making a proximity determination in respect of a first of said mobile computing devices comprises monitoring a range of the first mobile computing device from the turnstile over time and determining that the mobile computing device is moving toward the turnstile. Do et al. in an analogous art teaches making a proximity determination in respect of a first of said mobile computing devices comprises monitoring a range of the first mobile computing device from the access point over time and determining that the mobile computing device is moving toward the access point (paragraph 035).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robertson as disclosed by Do et al. because modification represent an improvement over the system of Robertson by determining that the user is moving towards the access point before authenticating the user. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson US Patent Application Publication 20180033226 in view of Lu et al. US Patent Application Publication 20160131750.
          Regarding claim 20, Robertson is silent on teaching determining which one of the turnstiles the first mobile computing device is closest to by using an angle of arrival calculation based on  data included in one or more packets received from the first mobile computing device. Lu et in an analogous art teaches the use of angle of arrival as an alternative signal strength in proximity detection (paragraph 0133).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robertson as disclosed by Lu et al. because such modification represents the substitution of one known distance measurement scheme for another and producing the predictable result of determining the proximity of one device to another. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson US Patent Application Publication 20180033226 in view of Ledvina US Patent Application Publication 20190135229.
         Regarding claim 26, Robertson is silent on teaching non-secure ranging process uses ultra-wide-band, “UWB”, communications. Ledvina in an analogous art teaches the ranging process uses wide-band communication (paragraph 021) in order to improve the accuracy of ranging process.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Robertson as disclosed by Ledvina because such modification improves the accuracy of the distance measurement. 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/             Primary Examiner, Art Unit 2683